 In the Matter of NORTH RIVER COAL AND WHARF COMPANYandINLAND BOATMEN'S UNION OF THE ATLANTIC AND GULFCase No. R-724.-Decided July 7, 1938Water Transportation Industry-Investigation of Representatives:contro-ersy concerning representation of employees:rival organizations;employerwilling to accept any decision by Board-UnitAppropriate for Collective Bar-gaining:pocket men, top men,and trimmers,excluding bosses and foremen ;stipulation asto-ElectionOrdered-Certificationof Rep, esentatives.Mr. Albert Ornstein,for the Board.Mr. Alex' E. MettlachandMr. Francis X. Lee,of New York City,for the Company.Mr. William L. Standard,byMr. Max Lustig,of New York City,for the I. B. U.Mr. Chris Porto,of New York City, for the I. L. A.Mr. Arnold R. Cutler,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn January 24, 1938, Inland Boatmen's Union of the Atlantic andGulf, herein called the I. B. U., filed with the Regional Director forthe Second Region (New York City) a petition alleging that a ques-tion affecting commerce had arisen concerning the representation ofemployees of North River Coal and Wharf Company, Jersey City,New Jersey, herein called the Company, and requesting an investiga-tion and certification of representatives pursuant to Section 9 (c)of the National Labor Relations Act, 49 Stat. 449, herein called theAct.On March 4, 1938, the National Labor Relations Board, hereincalled the Board, acting pursuant to Section 9 (c) of the Act andArticle III, Section 3, of National Labor Relations Board Rules andRegulations-Series 1, as amended, ordered an investigation andauthorized the Regional Director to conduct it and to provide for anappropriate hearing upon due notice.8 N. L. R.B., No. 17.146 DECISIONS AND ORDERS147On April 11, 1938, the Regional Director issued a notice of hearing,copies of which were duly served upon the Company, upon theI.B. U., and upon the International Longshoremen's Association,Marine Freight Handlers & Warehousemen, Local 976, herein calledthe I. L. A., a labor organization claiming to represent employeesdirectly affected by the investigation.Pursuant to notice, a hearingwas held on May 2, 1938, at New York City, before William Seagle,the Trial Examiner duly designated by the Board.The Board andthe I. B. U. were represented by counsel, the Company and the I. L. A.by representatives.All parties participated in the hearing.Fullopportunity to be heard, to examine and cross-examine witnesses, andto introduce evidence bearing on the issues was afforded all parties.During the course of the hearing the Trial Examiner made severalrulings on motions and on objections to the admission of evidence.The Board has reviewed the rulings of the Trial Examiner and findsthat no prejudicial errors were committed.The rulings are herebyaffirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THEBUSINESS OF THE COMPANYNorth River Coal and Wharf Company is a New Jersey corpora-tion with its principal office in New York City. It is the lessee of awharf at Jersey City, New Jersey, on the Hudson River, where it isengaged in the reshipping, selling, and delivering of coal.All the coal which the Company handles comes from the States ofPennsylvania and Maryland.The coal arrives at the wharf by rail-road and is loaded by the Company into vessels.Most of the coal isreshipped in these vessels to the State of New York, the rest beingsold or delivered to tugs and other harbor craft. In 1937 the Com-pany disposed of 561,433 tons of coal, of which approximately 90,000tons were sold and delivered as above-described and the remainderwas reshipped to the State of New York.II.THE ORGANIZATIONS INVOLVEDInland Boatman's Union of the Atlantic and Gulf is a labor or-ganization affiliated with the Committee for Industrial Organization,admitting to its membership pocket men, top men, and trimmers,except bosses and foremen.'International Longshoremen's Association, Marine Freight Han-dlers & Warehousemen, Local '976, is a labor organizationaffiliatedwith the American Federation of Labor, admitting to its membershippocket men, top men, and trimmers, except bosses andforemen.117213-39-vol 8-11 148NATIONAL LABOR RELATIONS BOARDM. THE QUESTION CONCERNING REPRESENTATIONDuring the early part of March 1937, the pocket men, top men,and trimmers were organized for the first time by the I. L. A. andmany of them became members thereof. Shortly thereafter, the rep-resentatives of the I. L. A. engaged in conferences with the officers ofthe Company. On March 24, 1937, the Company sent the I. L. A. aletter stating that it was willing that its employees be representedby the I. L. A. if that was their desire. On March 29, 1937, the Com-pany sent a further letter to the I. L. A. in which it set forth whatitwas willing to do regarding wages, hours, and working conditions.Thereupon the I. L. A. assured the Company that its suggested ar-rangement was satisfactory.On March 31,1937, the Company advisedthe I. L. A. that it would put such arrangement into effect on April 1,1937, for a trial period until April 10, 1937, with the understandingthat if it worked satisfactorily, the matter of continuing the samewould be considered, but if it proved unsatisfactory, the arrangementwould then be-terminated.This arrangement proved satisfactory,and was continued, no definite period being fixed as to the time inwhich it was to continue in effect.About July 12, 1937, Inland Boatmen's Division, herein referredto asthe I. B. D., was formed as a division of the National MaritimeUnion of America. Thereupon the I. B. D. commenced a member-ship drive among the employees of the Company.During the monthof August 1937, a number of the employees of the Company joinedthe I. B. D.Many of these, who were at that time members of theI.L. A., surrendered their I. L. A. dues books to the I. B. D. andreceived new dues books in return.Representatives of the I. B. D.then engaged in conferences with the officers of the Company who,after receiving evidence that more than a majority of the employeesin the appropriate unit were then members of the I. B. D., agreedthat the arrangement which was begun with the I. L. A. would becontinued with I. B. D.About September 12, 1937, the I. B. D. be-came affiliatedwith the Committee for Industrial Organization andwas chartered by it as the Inland Boatmen's Union of the Atlanticand Gulf.The Company has at all times been willing to treat with the rep-resentatives of the employees and states that it will accept any deci-sion of the Board.We find that a question has arisen concerning the representation ofemployees of the Company.IV.THE EFFECTOF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurringin connection with the operations of the Company DECISIONS AND ORDERS149described in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States,and tends to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.V.THE APPROPRIATE UNITAt the hearing, the Company, the I. B. U., and the I. L. A. allagreed and stipulated that the appropriate unit consisted of all thepocket men, top men, and trimmers, excluding the bosses and fore-men.We find that the pocket men, top men, and trimmers, excludingthe bosses and foremen, constitute a unit appropriate for the pur-poses of collective bargaining and that -said unit will insure to em-ployees of the Company the full benefit of their right to self-organi-zation and to collective bargaining and otherwise effectuate thepolicies of the Act.VI. THE DETERMINATION OF REPRESENTATIVESAt the hearing the I. L. A. introduced 35 application cards,almostall of which are dated as of March 1937.1The I. B. U. introduced38 personal history cards,2 with varying dates, all of which, however,were signed in August 1937.At the hearing it was stipulated byall the parties that the pay roll of April 16 to April 30, 1938,3 beused for comparisonwith the names on the cards submitted.This pay roll contains the names of 63 employees, of whom 41 arewithin the unit which we have found appropriate.The names of21 of the said 41 employees appear on the cards both of the I. L. A.and the I. B. U., thenames of5 appear only on the cards of theI.L. A., and the names of 6 appear only on the cards of the I. B. U.At the hearingitwasfurther stipulated by the parties that thesignatures on the cards be checked by an agent of the Boardagainstthe endorsements on the canceled pay checks of the employees.Ac-cordingly, such a check was made by an agent of the Board. Thischeck reveals that only 20 of the signatures on the cards of theI.L. A. and 19 of those on the cards of the I. B. U. checked withthe endorsements on the canceled pay checks of the employees ofthe Company.Under the circumstances, we find that the question which hasarisenconcerning the representation of employees can best be re-solved by the holdingof anelection by secret ballot.At the hearingthe parties stipulated that, if an election was held; the employees1 Local 976 Exhibit No. 1.$Petitioner Exhibit No. 5.e Petitioner Exhibit No 3. fi150NATIONAL LABOR RELATIONS BOARDeligible to vote should be those within the appropriate unit whowere employed during the pay-roll period from April 16 to April30, 1938.In accordance with the stipulation, we shall adopt thiseligibility date.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLusIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of North River Coal and Wharf Company,Jersey City, New Jersey, within the meaning of Section 9 (c) andSection 2 (6) and (7) of the National Labor Relations Act.2.All the pocket men, top men, and trimmers of the Company,excluding the bosses and foremen, constitute a unit appropriate forthe purposes of collective bargaining within the meaning of Sec-tion 9 (b) of the National Labor Relations Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National LaborRelations Act, 49 Stat. 449, and pursuant to Article III, Section 8,of National Labor Relations Board Rules and. Regulations-Series1, as amended, it is herebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargain-ing with North River Coal and Wharf Company, Jersey City,New Jersey, an election 'by secret ballot shall be conducted withinfifteen (15) days from the date of this Direction, under the direc-tion and supervision of the Regional Director for the Second Re-gion, acting in this matter as agent for the National Labor Rela-tions Board and subject to Article III, Section 9, of said Rules andRegulations, among all of the pocket men, top men, and trimmersemployed by the Company during the pay-roll period from April16' to April 30, 1938, excluding bosses and foremen, and excludingthose employees who have since quit or been discharged for cause,to determine whether they desire to be represented by Inland Boat-men's Union of the Atlantic and Gulf, affiliated with the Committeefor Industrial Organization, or by International Longshoremen'sAssociation,Marine Freight Handlers & Warehousemen, Local 976,affiliatedwith the American Federation of Labor, for the purposesof collective bargaining, or by neither. DECISIONS AND ORDERS151[SAME TITi.E]CERTIFICATION OF REPRESENTATIVESAugust 13, 1938On July 7,1938, the National Labor Relations Board, herein calledthe Board, issued a Decision and Direction of Election in the above-entitled case.The Direction of Election directed that an electionby secret ballot shall be conducted within fifteen (15) days fromthe date of the Direction among all the pocket men, top men, andtrimmers employed by North River Coal and Wharf Company,Jersey City, New Jersey, during the pay-roll period from April 16to April 30, 1938, excluding bosses and foremen, and excluding thoseemployees who had since quit or been discharged for cause, to de-termine whether they desired to be represented by Inland Boat-men's Union of the Atlantic and Gulf, affiliated with the Commit-tee for Industrial Organization, or by International 'Longshoremen'sAssociation,Marine Freight Handlers and Warehousemen, Local976, affiliated with the Americap Federation of Labor, for the pur-poses of collective bargaining, or by neither.Pursuant to this Direction of Election, an election by secret ballotwas conducted under the direction and supervision of Elinore M.Herrick, the Regional Director for the Second Region (New YorkCity), on July 20, 1938.Full opportunity was accorded to all theparties to this investigation to participate in the conduct of thesecret ballot and to make challenges.Thereafter the said RegionalDirector, acting pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 1, as amended, issuedand duly served upon the parties her Intermediate Report on theelection.No objections or exceptions to the Intermediate Reporthave been filed by any of the parties.As to the balloting and its results, the Regional Director reportedas follows :Total numbereligibleto vote_______________________________ 39Total number ofballots cast________________________________37Total number of ballots counted_____________________________ 37Total number of votes in favor of International Longshore-men'sAssociation,Marine Coal Dumpers, Local 976-1, affili-ated with the American Federation of Labor_______________0Total number of votes in favor of InlandBoatmen'sUnion ofthe Atlantic and Gulf, affiliated with the Committee for In-dustrial Organization_____________________________________36Total number of votes in favor of neitherorganization--------1Total number of blank ballots_______________________________0Total number of void ballots________________________________0Total numberof challengedballots__________________________0 152NATIONAL LABOR RELATIONS BOARDBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Re-lations Act, 49 Stat. 449, and pursuant to Article III, Sections 8 and9, of National Labor Relations Board Rules and Regulations-Series1, as amended,IT IS HEREBY CERTIFIED that Inland Boatmen's Union of the At-lantic and Gulf, affiliated with the Committee for Industrial Or-ganization, has been designated and selected by a majority of thepocket men, top men, and trimmers, excluding bosses and foremen,as their representative for the purposes of collective bargaining, andthat, pursuant to Section 9 (a) of the National Labor Relations Act,Inland Boatmen's Union of the Atlantic and Gulf, affiliated with theCommittee for Industrial Organization, is the exclusive representa-tive of all such employees for the purposes of collective bargainingin respect to rates of pay, wages, hours of employment, and otherconditions of employment.8 N. L. R. B., No. 17a.C